     Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 1 of 27 PageID #: 182


                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

THE WEST VIRGINIA COALITION
AGAINST DOMESTIC VIOLENCE, INC.,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00434

PATRICK J. MORRISEY, in his
official capacity as Attorney
General for the State of West
Virginia,

              Defendant.


                          MEMORANDUM OPINION AND ORDER


              Pending is the defendant Patrick J. Morrisey’s motion

to dismiss, filed August 5, 2019.          ECF No. 12.


                  I.      Factual and Procedural Background


              The mission of the plaintiff, the West Virginia

Coalition Against Domestic Violence (“WVCADV”), is “to end

personal and institutional violence in the lives of women,

children, and men.”         Compl. ¶ 21.   The WVCADV is comprised of

fourteen incorporated non-profit entities that provide direct

services to victims of domestic violence and their children

within the parameters of the WVCADV’s “principles of unity” and

the licensing requirements of the West Virginia Family

Protection Services Board.         Compl. ¶ 22.     According to the
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 2 of 27 PageID #: 183


WVCADV, due to the risks associated with firearms at domestic

violence shelters or outreach offices, the Family Protection

Services Board requires licensed domestic violence shelters to

have written policies that prohibit weapons within the shelter.

Compl. ¶ 41.   All residents must acknowledge and sign a

statement that he or she will adhere to the policies.           Compl. ¶

41.   WVCADV members often add to their policies that weapons,

including firearms, are prohibited in parking lot areas.            Compl.

¶ 41.


            West Virginia Code section 61-7-14 originally

permitted property owners to prohibit the open or concealed

carrying of a firearm on their property.         Compl. ¶ 6.    In March

2018, the West Virginia legislature enacted House Bill 4817,

which amended West Virginia Code section 61-7-14 (“Parking Lot

Amendments”) to prohibit property owners from banning firearms

in the parking lot areas of their properties.          Compl. ¶ 7.    The

statute does not include an exception for domestic violence

shelters.   See W. Va. Code § 61-7-14(d); Pl.’s Opp’n Mot.

Dismiss 1, ECF No. 18 (“Pl.’s Opp’n”).


            Specifically, subsections 61-7-14(d)(1) and (d)(4)

prevent individuals who own, lease, or otherwise control

property from prohibiting firearms in parking lot areas.            W. Va.

Code § 61-7-14(d)(1), (4).      Subsections 61-7-14(d)(2)(A) and (B)




                                     2
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 3 of 27 PageID #: 184


(“the Inquiry Provisions”) prevent individuals who own, lease,

or otherwise control property from violating an individual’s

privacy rights by either inquiring about an individual’s firearm

in a vehicle or searching for the presence of a firearm in a

vehicle when the vehicle is in a parking lot area.           Subsection

61-7-14(d)(2)(C) prevents individuals who own, lease, or

otherwise control property from taking any action against any

party lawfully possessing a firearm under this section in a

parking lot area.    Subsection 61-7-14(d)(3)(B) prohibits

employers from conditioning employment on an employee’s

agreement to not keep a firearm locked in or locked to a vehicle

in parking lot areas.     Subsection 61-7-14(f) authorizes

enforcement power of the Attorney General to bring an action

seeking injunctive relief or civil penalties of up to $5,000 for

each violation plus costs and attorney’s fees.


           The WVCADV alleges that the Parking Lot Amendments

affected WVCADV members’ policies and practices in four areas:

(1) house rules and guidelines for residents; (2) employee

agreements and manuals; (3) signs on the property prohibiting

weapons; and (4) case-by-case scenarios in which appropriate

actions are taken if it is determined that a firearm is or may

be present in a vehicle on the property.         Compl. ¶ 42.




                                     3
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 4 of 27 PageID #: 185


           Specifically, the WVCADV alleges that one shelter,

Program A, had a policy “prohibiting all weapons on its

property, including the parking areas under its control” prior

to the enactment of the Parking Lot Amendments.          Compl. ¶ 46.

The policy specifically forbade the possession of weapons on its

“property as well as any location or activity where [program]

employees are or may be conducting business.”          Compl. ¶ 47.

Additionally, “staff were permitted to ask residents whether

they had firearms or other contraband in their vehicles, if they

believed such inquiry was warranted.”        Compl. ¶ 46.     After the

enactment of the Parking Lot Amendments, Program A changed its

policy to say “[w]eapons are strictly prohibited in [Program

A’s] shelter facility.”      Compl. ¶ 48.    Program A has also “been

forced to adopt a temporary policy of not asking any questions

about the presence of firearms in cars.”         Compl. ¶ 50.     The

plaintiff alleges that “Program A strongly desires to revert to

its former policy of prohibiting firearms throughout its

property (including its parking areas) and of permitting its

staff to enforce this policy including by asking prospective

shelter residents whether they have a gun.”         Compl. ¶ 52.     The

plaintiff states that “[b]ut for the Parking Lot Amendments, and

its concern about incurring large financial penalties, Program A

would do so.”    Id.




                                     4
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 5 of 27 PageID #: 186


            The WVCADV also alleges that another shelter, Program

B, has two relevant policies: an employee policy that prohibits

employees from bringing a weapon onto its property and a

residential policy that states that weapons “shall not be

permitted on the premises of the [program].”          Compl. ¶ 55.    The

WVCADV indicates that “[p]rior to the enactment of the Parking

Lot Amendments, both prohibitions were understood to cover the

shelter’s parking areas.”      Compl. ¶ 55.     The shelter also

maintains a “no guns” sign on its door, which is visible from

the parking lot.    Compl. ¶ 56.     Program B has not officially

altered its policies, but WVCADV states that the program now

applies them “to the interior of the facilities and not to the

parking areas” due to the amendments’ enactment.          Compl. ¶ 57.

The plaintiff alleges that the amendments have exacerbated

potential security risks because staff members feel unable to

investigate situations where suspicious visitors or employees

may have firearms in their vehicles.        Compl. ¶¶ 58, 60.


            Similarly, the WVCADV states that Program C maintains

resident and employee policies forbidding weapons on its

premises.   Compl. ¶ 63.     Program C also maintains signs on its

property indicating that firearms and other weapons are

prohibited.   Compl. ¶ 63.     In the past, the program would deny

residents permission to keep firearms in vehicles, and it would

also direct residents to remove weapons from the property if it



                                     5
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 6 of 27 PageID #: 187


learned that they were storing them in their cars.           Compl. ¶ 64.

An employee’s possession of a firearm on the program’s premises

is also cause for discipline under the employee policy.            Compl.

¶ 63.   The WVCADV insinuates that these policies remain in

effect, claiming that “[t]he program has not had to enforce this

policy since the Parking Lot Amendments were passed [] and is

now uncertain of its rights and what it can and cannot do.”

Compl. ¶ 65.    The plaintiff also alleges that “[t]he executive

director of Program C wants to be able to continue to tell

residents and other visitors to remove any firearms from the

parking lot.”    Compl. ¶ 65.


            As a result of the Parking Lot Amendments, the WVCADV

members claim to face increased dangers “by forcing the members

to permit guns to be brought into the parking area, and by

curtailing the discretion of shelter staff to ask about, look

for, or respond to the presence of a firearm inside a vehicle.”

Compl. ¶ 67.    Additionally, the complaint alleges that members

may have to transfer a client to another shelter if a security

concern arises due to the inability to control firearms on the

property.   Compl. ¶ 69.


            The complaint also claims that the members of the

WVCADV are harmed by being forced “to adopt policies that are

inconsistent with their fundamental mission to provide sanctuary




                                     6
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 7 of 27 PageID #: 188


for abuse victims and to combat institutional violence.”            Compl.

¶ 72.   The complaint includes specific allegations concerning

the mission statements of Programs A and C.         According to the

plaintiff, Program A states that its mission is “[t]he

elimination of personal, institutional, and cultural violence

against women, children, and men . . . . By developing strong

community support and a professional program, [Program A]

provides safety and quality emergency intervention, advocacy,

prevention, and educational services for victims and witnesses

of domestic and/or sexual violence.”        Compl. ¶ 44.     Program C’s

mission is to “to protect victims, prevent violence and empower

survivors of domestic violence, sexual assault, stalking, and

human trafficking.”     Compl. ¶ 62.


           The WVCADV filed its complaint in this court on June

6, 2019, against Patrick Morrisey, in his official capacity as

Attorney General for the State of West Virginia.          The WVCADV

asserts four violations of 42 U.S.C. § 1983: (1) free speech

under the First Amendment to the U.S. Constitution; (2) freedom

of association under the First Amendment of the U.S.

Constitution; (3) substantive due process under the Fourteenth

Amendment of the U.S. Constitution; and (4) procedural due

process under the Fourteenth Amendment of the U.S. Constitution.

The WVCADV requests declaratory judgment, injunctive relief, and

attorney’s fees.    The defendant filed a motion to dismiss on



                                     7
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 8 of 27 PageID #: 189


August 5, 2019.


                   II.   Motion to Dismiss Standard


           Neither party has briefed the standard of review

applicable to the pending motion to dismiss.          However, the

Attorney General offers standing and ripeness challenges to

subject matter jurisdiction, and such motions are governed by

Federal Rule of Civil Procedure 12(b)(1).         See, e.g., L-3

Commc’ns Corp. v. Serco, Inc., 673 F. App’x 284, 288-90 (4th

Cir. 2016).


           “A defendant may challenge subject-matter jurisdiction

in one of two ways: facially or factually.”         Beck v. McDonald,

848 F.3d 262, 270 (4th Cir. 2017) (citing Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009)).         “In a facial

challenge, the defendant contends ‘that a complaint simply fails

to allege facts upon which subject matter jurisdiction can be

based.’”   Id. (quoting Kerns, 585 F.3d at 192).         “Accordingly,

the plaintiff is ‘afforded the same procedural protection as she

would receive under a Rule 12(b)(6) consideration,’ wherein ‘the

facts alleged in the complaint are taken as true,’ and the

defendant’s challenge ‘must be denied if the complaint alleges

sufficient facts to invoke subject matter jurisdiction.’”            Id.

(quoting Kerns, 585 F.3d at 192).        “In a factual challenge, the

defendant argues ‘that the jurisdictional allegations of the



                                     8
  Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 9 of 27 PageID #: 190


complaint [are] not true,’ providing the trial court the

discretion to ‘go beyond the allegations of the complaint and in

an evidentiary hearing determine if there are facts to support

the jurisdictional allegations.’”        Id. (quoting Kerns, 585 F.3d

at 192) (alteration in original).        When a defendant makes a

factual challenge, “the presumption of truthfulness normally

accorded a complaint’s allegations does not apply.”           Id.

(quoting Kerns, 585 F.3d at 192) (internal quotation marks

omitted).


            Nevertheless, the “procedural posture of the case

dictates the plaintiff’s burden as to standing.”          Beck, 848 F.3d

at 270 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561

(1992).   “[E]ach element [of standing] must be supported in the

same way as any other matter on which the plaintiff bears the

burden of proof, i.e., with the manner and degree of evidence

required at the successive stages of the litigation.”           Lujan,

504 U.S. at 561 (citations omitted).        “At the pleading stage,

general factual allegations of injury resulting from the

defendant’s conduct may suffice, for on a motion to dismiss we

‘presum[e] that general allegations embrace those specific facts

that are necessary to support the claim.’”         Id. (quoting Lujan

v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990)).           Courts

therefore accept as true standing-related allegations “for which

there is sufficient ‘factual matter’ to render them ‘plausible



                                     9
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 10 of 27 PageID #: 191


on [their] face.’”    Beck, 848 F.3d at 270 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)).        This presumption is not

applied to “conclusory statements” and “legal conclusions”

alleged in a complaint.     Id. (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007); Ashcroft, 556 U.S. at 678).


          The defendant’s failure to explicitly set out and

apply a particular Rule 12(b)(1) standard to his motion

complicates an analysis concerning the proper standard of review

in this case.   On the one hand, the Attorney General recognizes

that the court “‘may look beyond the complaint’ to ‘determine if

there are facts to support the jurisdictional allegations’” and

quotes a case discussing such a procedure for analyzing factual

Rule 12(b)(1) challenges for this proposition.          Def.’s Mem. Law

Supp. Mot. Dismiss 9, ECF No. 13 (“Def.’s Mem.”) (quoting

Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th

Cir. 2017)).    The Attorney General proceeds to make certain

points relying on facts external to the complaint, particularly

those regarding the lack of enforcement actions under the

Parking Lot Amendments, to argue that dismissal is appropriate.

E.g., Def.’s Mem. 13.     This may indicate that the Attorney

General intends to mount a factual challenge to subject matter

jurisdiction.




                                    10
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 11 of 27 PageID #: 192


          On the other hand, the defendant makes several

arguments that ostensibly pertain to the facts pleaded on the

face of the complaint, such as the standing argument concerning

whether WVCADV’s mission is germane to its First Amendment claim

and the ripeness argument concerning the insignificance of

$5,000.00 civil penalties.      Def.’s Mem. 20-24.      And tellingly,

the Attorney General does not request a Rule 12(b)(1)

evidentiary hearing or offer actual evidence in support of its

arguments about a lack of enforcement actions despite his

citations to caselaw describing factual Rule 12(b)(1)

challenges.   These points, coupled with Lujan and Beck’s

discussions of the standard applicable to standing-related

motions to dismiss, counsel acceptance of the facts pled as true

for the purposes of the present analyses.         Accordingly, the

court will afford the allegations of the complaint a presumption

of truthfulness.


                            III. Discussion


  A. Standing


          “An association has standing to bring suit on behalf

of its members when its members would otherwise have standing to

sue in their own right, the interests at stake are germane to

the organization’s purpose, and neither the claim asserted nor

the relief requested requires the participation of individual



                                    11
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 12 of 27 PageID #: 193


members in the lawsuit.”     Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000) (citing Hunt

v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977)).

To have standing to sue in his or her own right, “[t]he

plaintiff must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and

(3) that is likely to be redressed by a favorable judicial

decision.”    Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)

(citations omitted).    And relatedly, “plaintiff-organizations

[must] make specific allegations establishing that at least one

identified member ha[s] suffered or would suffer harm.”           Summers

v. Earth Island Inst., 555 U.S. 488, 498 (2009); see also Lujan,

504 U.S. at 556 (“Assuming [the plaintiffs] established that

funded activities abroad threaten certain species, they failed

to show that one or more of their members would thereby be

directly affected apart from the members' special interest in

the subject.”).


             The defendant argues that the WVCADV lacks standing to

bring this lawsuit for two independent reasons.          Def.’s Mem. 6.

First, the defendant claims that the first prong for

associational standing is not satisfied because WVCADV’s members

lack standing to sue in their own right for failing to allege a

sufficient injury in fact.      Def.’s Mem. 6-7.     Second, the

defendant claims that the second prong for associational



                                    12
    Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 13 of 27 PageID #: 194


standing is not satisfied because WVCADV’s challenge to the

Inquiry Provisions is not germane to its purpose “to end

personal and institutional violence,” so the court should

dismiss the WVCADV’s free speech claim.           Def.’s Mem. 14.


             Turning to the first argument, the defendant asserts

that the WVCADV cannot allege a sufficient injury in fact to

have standing because the WVCADV is “not facing enforcement

actions, nor is there a credible threat of future enforcement.”

Def.’s Mem. 6-7.       For WVCADV members alleging that its conduct

could violate section 61-7-14(d) for retaining policies

prohibiting firearms in parking lots and permitting inquiries

regarding firearms in parking lots, the defendant argues this is

not a sufficient injury because the statute has never been

enforced against any business and the Attorney General does not

plan to enforce the statute absent citizen complaints, which

have not been received against any entity statewide. 1             Def.’s

Mem. 8-10.      Further, for WVCADV members alleging self-censorship

for changing their policies regarding firearms in parking lots

to comply with section 61-7-14(d), the defendant argues that the

alleged chilling effects do not constitute an injury because the

self-censorship is unreasonable when there is a total lack of



1    As indicated by the discussion of the appropriate standard
of review, the Attorney General does not substantiate these
claims with any evidence. For the purposes of the present
analysis, the court evaluates his claims as stated.


                                       13
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 14 of 27 PageID #: 195


enforcement of the statute.      Def.’s Mem. 10-11.


           In response to the first argument, the WVCADV asserts

that its members have been injured by section 61-7-14(d).            Pl.’s

Opp’n 5.   For the coalition members that have not yet changed

their policies, the WVCADV argues that these members are injured

because “they face a credible fear of enforcement.”          Pl.’s Opp’n

5.   The WVCADV claims that courts have often found standing for

parties to challenge state statutes on constitutional grounds

even when the statute has not yet been enforced because “the

very existence of the statute is all that is needed to make the

fear reasonable.”    Pl.’s Opp’n 6.      For the coalition members

that have changed their policies to comply with the statute, the

WVCADV argues that these members are injured because “they are

being denied the full enjoyment of their constitutional rights,

to the detriment of the clients they serve.”         Pl.’s Opp’n 5.

The WVCADV claims that individuals do not need to “violate the

law and wait to see what happens” before challenging the state

statute on constitutional grounds.       Pl.’s Opp’n 13 (citing Mobil

Oil Corp. v. Att’y Gen. of Va., 940 F.2d 73, 76 (4th Cir.

1991)).


           To allege an injury in fact, a plaintiff “does not

have to await the consummation of threatened injury to obtain

preventive relief.”    Babbitt v. United Farm Workers Nat’l.




                                    14
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 15 of 27 PageID #: 196


Union, 442 U.S. 289, 298 (1979) (citation omitted).          The

plaintiff “must demonstrate a realistic danger of sustaining a

direct injury as a result of the statute’s operation or

enforcement.”   Id.   Standing exists “[w]hen the plaintiff has

alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a

statute, and there exists a credible threat of prosecution.”

Id.


            “If a plaintiff’s interpretation of a statute is

‘reasonable enough’ and under that interpretation the plaintiff

‘may legitimately fear that it will face enforcement of the

statute,’ then the plaintiff has standing to challenge the

statute.”   Pac. Capital Bank, N.A. v. Connecticut, 542 F.3d 341,

350 (2d Cir. 2008) (citation omitted).        In Vt. Right to Life

Comm., Inc. v. Sorrell, the defendants represented that they had

no intention of suing the plaintiff for violating the statute at

issue.   221 F.3d 376, 383 (2d Cir. 2000).        The Second Circuit

held that the defendants’ representation cannot remove the

plaintiff’s legitimate fear that it will be penalized for its

activities because “there is nothing that prevents the

[defendants] from changing [their] mind.”         Id.   If held

otherwise, the court reasoned that it “would be placing [the

plaintiff’s] asserted First Amendment rights at the sufferance

of Vermont’s Attorney General.”       Id. (citing N.C. Right to Life,



                                    15
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 16 of 27 PageID #: 197


Inc. v. Bartlett, 168 F.3d 705, 711 (4th Cir. 1999), cert.

denied, 528 U.S. 1153 (2000)).


          Courts have held that a plaintiff lacks standing when

a defendant explicitly disavows enforcement because a credible

threat of enforcement does not exist.        See, e.g., Jamal v. Kane,

96 F.Supp.3d 447, 455-56 (M.D. Pa. 2015) (“[J]ust as a promise

not to enforce the Act eliminates any threat to plaintiffs, the

Attorney General's refusal to do so enhances that threat.”);

Loyd’s Aviation, Inc. v. Ctr. for Envtl. Health, No. 1:11-cv-

01078, 2011 WL 4971866, at *3-4 (E.D. Cal. 2011) (holding that

plaintiffs failed to establish a genuine threat of imminent

prosecution where defendants repeatedly stated there was no

intent to bring any suit under the statute).         Explicit disavowal

of enforcement of a statute has also been found when the

defendant submits an affidavit stating the statute will not be

enforced against the plaintiff.       See, e.g., McKay v. Federspiel,

823 F.3d 862, 870 (6th Cir. 2016) (holding plaintiff did not

establish a credible threat of enforcement where the defendant

submitted an affidavit stating the statute would not be enforced

unless directed to do so by a judge); Winsness v. Yocom, 433

F.3d 727, 732 (10th Cir. 2006) (holding the plaintiff could not

show a credible threat of enforcement when the district attorney

submitted an affidavit stating that he does not intend to

enforce the statute until it is either amended or affected by a



                                    16
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 17 of 27 PageID #: 198


new Supreme Court decision).


          However, courts have upheld standing and found a

credible threat of enforcement where the defendant only states

that no one has enforced the statute since its enaction.           See,

e.g., Jamal, 96 F.Supp.3d at 455 (holding the plaintiff has

standing and rejecting the “Attorney General’s position that,

because the law has not been enforced by anyone in the four

months since its enactment, plaintiffs’ constitutional claims

are foreclosed and nonadjudicable for lack of a credible threat

of imminent harm”); Deida v. City of Milwaukee, 192 F.Supp.2d

899, 908-09 (E.D. Wis. 2002) (finding a credible threat of

enforcement where the defendant presently did not intend to

enforce the statute and would not affirmatively disavow

enforcement because “nothing prevents them from deciding to

enforce it tomorrow”).


          The plaintiff has alleged that specific members,

Programs B and C, have existing residential and employee

policies that prohibit firearms in vehicles in parking lot areas

as well as signs evidencing such policies.         W. Va. Code

section 61-7-14(d)(2) ostensibly proscribes the application of

these policies by program staff who would otherwise take action

to investigate and remove firearms from parking lots.           The

defendant claims that the statute will not be enforced against




                                    17
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 18 of 27 PageID #: 199


WVCADV members “without citizen complaints -- which he has not

received against any business or entity statewide.”          Def.’s Mem.

10.   The defendant has not explicitly disavowed enforcement of

the Parking Lot Amendments, nor has the defendant submitted an

affidavit stating the statutes will not be enforced against the

plaintiff.


             The defendant’s statement is not enough to remove

WVCADV members’ legitimate fear that they will be penalized for

applying their policies and violating section 61-7-14(d) because

there is nothing to suggest that the defendant will not enforce

the statute if a member shelter adheres to its existing policy

and a citizen files a complaint.         Thus, the WVCADV has alleged

an injury in fact.    If the court were to rule otherwise, the

court would be placing WVCADV member’s asserted constitutional

rights at the sufferance of West Virginia’s Attorney General if

any citizen files a complaint.


             “An additional cognizable injury under the First

Amendment is self-censorship, which occurs when a claimant is

‘chilled from exercising her right to free expression.’”           Benham

v. City of Charlotte, 635 F.3d 129, 135 (4th Cir. 2011) (quoting

Harrell v. Fla. Bar, 608 F.3d 1241, 1254 (11th Cir. 2010)).

“Government action will be sufficiently chilling when it is

‘likely [to] deter a person of ordinary firmness from the




                                    18
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 19 of 27 PageID #: 200


exercise of First Amendment rights.’”        Id. (quoting Constantine

v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 500

(4th Cir. 2005)).    “Any chilling effect . . . must be

objectively reasonable.”     Id. (internal quotations omitted).

“To decide the objective reasonableness of the claimed chilling

effect from the Act, the court evaluates whether there is a

credible threat of enforcement against the plaintiff.”           People

for the Ethical Treatment of Animals, Inc. v. Stein, 737 F.

App’x 122, 129 (4th Cir. 2018).       “A non-moribund statute that

facially restricts expressive activity by the class to which the

plaintiff belongs presents such a credible threat, and a case or

controversy thus exists in the absence of compelling evidence to

the contrary.”   Id. (quoting N.C. Right to Life, Inc. v.

Bartlett, 168 F.3d 705, 710 (4th Cir. 1999)).         To help determine

whether a credible threat exists, courts also examine whether

the government has “disavowed enforcement if [plaintiffs] make

similar statements in the future.”       Susan B. Anthony v.

Driehaus, 573 U.S. 149, 165 (2014).


          The WVCADV alleges a sufficient First Amendment injury

for members that have changed their policies to comply with

section 61-7-14(d) because their rights have been chilled.            The

plaintiff specifically alleges that Program A desires to revert

to its former policy that forbade firearms in its parking lot

and permitted staff to ask prospective residence about the



                                    19
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 20 of 27 PageID #: 201


presence of firearms.     At this stage in the proceedings, there

is no reason to assume that the defendant intends to refrain

from enforcing the statute if a WVCADV member like Program A

returns to a “no-firearms in the parking area” policy, that

program enforces the policy, and an aggrieved party files a

complaint with the defendant.      Even though the statute has not

yet been enforced, the chilling effect in this case is

objectively reasonable for members who have changed policies

pertaining to the presence of firearms in parking lots after the

amendments were enacted.     Thus, the alleged self-censorship of

WVCADV members amounts to an actual injury in fact.


          Turning to the second argument, the defendant argues

that the second prong for associational standing is not met

because the WVCADV’s free speech claim is not germane to the

organization’s purpose.     Def.’s Mem. 14.     Specifically, the

defendant claims that the WVCADV’s complaint does not allege how

the inability to inquire whether a customer or employee has a

firearm in a vehicle advances the WVCADV’s purpose to end

personal and institutional violence.        Def.’s Mem. 14-15.     The

defendant contends that the WVCADV’s purpose is to decrease

violence, not to promote the free exchange of ideas, so the free

speech claim is only tangentially related to the WVCADV’s

purpose, which is insufficient for associational standing.

Def.’s Mem. 15-16.



                                    20
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 21 of 27 PageID #: 202


             The WVCADV responds that “[p]rotecting the ability of

its members to monitor and control the presence of loaded

firearms on their property -- whether through ‘no guns’ policies

or by being able to ask about guns -- is not only germane to,

but directly advances, the Coalition’s mission of providing for

the physical safety and psychological well-being of domestic-

violence victims.”    Pl.’s Opp’n. 14.      The WVCADV states that its

mission is to “end personal and institutional violence.”           Pl.’s

Opp’n 15.    The WVCADV argues that to achieve its mission, it

helps members create “a safe place for victims where they will

not be retraumatized by the presence of weapons, including

firearms,” by inquiring about the presence of guns on the

property so that the WVCADV members can call the police or can

ask the individual with a firearm to leave, give the firearm to

someone else, or place the firearm in a safer location.           Pl.’s

Opp’n 15-17.    In addition, the WVCADV claims that the

information is important to its members to either protect the

victims from firearms or reassure the victims that they are not

in the presence of any firearms that could harm them.           Pl.’s

Opp’n. 17.


             For the second prong of the associational standing

test, the “court must determine whether an association’s lawsuit

would, if successful, reasonably tend to further the general

interests that individual members sought to vindicate in joining



                                    21
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 22 of 27 PageID #: 203


the association and whether the lawsuit bears a reasonable

connection to the association’s knowledge and experience.”

Bldg. & Constr. Trades Counsel v. Downtown Dev., Inc., 448 F.3d

138, 149 (2d Cir. 2006) (citation omitted).         “[C]ourts have

generally found the germaneness test to be undemanding.”

Presidio Golf Club v. Nat’l Park Serv., 155 F.3d 1153, 1159 (9th

Cir. 1998) (citing Humane Soc’y of the U.S. v. Hodel, 840 F.2d

45, 58 (D.C. Cir. 1998)).


          The mission of the WVCADV is to end personal and

institutional violence.     To achieve this mission, the WVCADV

“supports member programs in their provision of services to

victims of domestic violence by strengthening public policy,

coordinating statewide education and training, providing

assistance to member programs, and raising public awareness

about violence against women.”      Compl. ¶ 4.     Member programs

generally “hold as part of their core missions the creation of a

safe place for victims where they will not be retraumatized by

the presence of weapons, including firearms.”         Compl. ¶ 30.     The

complaint also contains specific allegations regarding the

missions of Programs A and C that clearly relate to the WVCADV’s

mission concerning domestic violence.




                                    22
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 23 of 27 PageID #: 204


           The WVCADV’s given mission includes goals “sought to

be vindicated by the litigation in question.”         Hodel, 840 F.2d

at 59.   Under this undemanding test, this lawsuit challenging

the ability to ask whether a firearm is in a domestic violence

shelter parking lot area is germane to the stated purpose of the

WVCADV to end personal and institutional violence.          If this

lawsuit were successful, it would further the interests that

individual members sought to vindicate in joining the WVCADV by

ensuring that members, such as Programs A and C, can implement

the policies they believe are best to end violence and create a

safe haven for domestic violence victims.


           “At bottom, the prudential considerations of the Hunt

test for associational standing do not counsel against

permitting [WVCADV] to bring this suit, and [the court]

reject[s] the [defendant’s] challenge on that ground.”           Retail

Indus. Leaders Ass’n v. Fielder, 475 F.3d 180, 188 (4th Cir.

2007).




                                    23
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 24 of 27 PageID #: 205


  B.    Ripeness


            In arguing that this case is not ripe for adjudication

at this time, the defendant cites to Abbot Labs v. Gardner,

which states:

       Where the legal issue presented is fit for judicial
       resolution, and where a regulation requires an
       immediate and significant change in the plaintiffs’
       conduct of their affairs with serious penalties
       attached to noncompliance, access to the courts under
       the Administrative Procedure Act and the Declaratory
       Judgment Act must be permitted, absent a statutory bar
       or some other unusual circumstance[.]

387 U.S. 136, 153 (1967).     The defendant then argues that the

requirements set out in Abbot Labs are not met in this case

because (1) there is no credible threat of enforcement that

demands an immediate change in the Coalition members’ conduct

and (2) the penalty of an enforcement action is not serious, as

a violation carries a $5,000 penalty.        Def.’s Mem. 18-19.


            First, the WVCADV responds that its pre-enforcement

claims are ripe for adjudication because its members have

concrete plans to engage in a proscribed activity.          Pl.’s Mem.

18-19. (citing R.I. Ass’n of Realtors, Inc. v. Whitehouse, 199

F.3d 26, 33 (1st Cir. 1999) (“To establish ripeness in a pre-

enforcement context, a party must have concrete plans to engage

immediately (or nearly so) in an arguably proscribed

activity”)).    The WVCADV claims that the issues are fit for a

judicial decision as members must currently choose between non-



                                    24
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 25 of 27 PageID #: 206


compliance and self-censorship.       Pl.’s Mem. 19.     In addition,

the WVCADV contends that its members would sustain a substantial

hardship if the court withheld consideration because “lost

opportunities for expression cannot be retrieved.”          Pl.’s Mem.

19 (quoting R.I. Ass’n of Realtors, 199 F.3d at 34).           Second,

the WVCADV responds that a civil penalty of $5,000 per violation

plus attorney’s fees and costs of litigation is sufficient to

chill the exercise of First Amendment rights.         Pl.’s Mem. 19

n.3.


              “In evaluating the ripeness of claims for judicial

review, courts must balance ‘the fitness of the issues for

judicial decision and the hardship to the parties of withholding

court consideration.’”     Franks v. Ross, 313 F.3d 184, 194-95

(4th Cir. 2002) (quoting Ohio Forestry Ass’n, Inc. v. Sierra

Club, 523 U.S. 726, 733 (1998)).         “A case is fit for judicial

decision when the issues are purely legal and when the action in

controversy is final and not dependent on future uncertainties.”

Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006) (citation

omitted).     “The hardship prong is measured by the immediacy of

the threat and the burden imposed on the plaintiffs who would be

compelled to act under threat of enforcement of the challenged

law.”   Id.    “Much like standing, ripeness requirements are also

relaxed in First Amendment cases.”        Cooksey v. Futrell, 721 F.3d

226, 240 (4th Cir. 2013) (citation omitted).



                                    25
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 26 of 27 PageID #: 207


             The issues in this case are fit for judicial decision.

The primary issue is whether West Virginia Code section 61-7-14

violates the WVCADV members’ constitutional rights, which

presents a legal question.      The Parking Lot Amendments are fixed

and final.


             The WVCADV would also suffer hardship if the court

withholds consideration of this issue.        WVCADV needed to show a

credible threat of prosecution, which it has “done here by

challenging a statute that facially restricts their expressive

activity.”    South Carolina Citizens for Life, Inc. v. Krawcheck,

301 F. App’x 218, 222 (4th Cir. 2008).        WVCADV members who

violate the statute may face a penalty of $5,000 per violation

as well as substantial attorney’s fees and costs, which could

aggregate to a serious amount.      See, e.g., Vt. Right to Life

Comm., Inc. v. Sorrell, 221 F.3d 376, 382 (2d Cir. 2000) (“VRLC

is at risk of a civil penalty of up to $10,000 for each

infraction of the Vermont election law.        That penalty’s

deterrence of VRLC’s speech is palpable enough.”).          Given the

palpable threat of prosecution, Programs A, B, and C have

already allegedly been forced to either change their policies

regarding firearms in parking lot areas or refuse to enforce

existing policies.    And the plaintiff has alleged that they

desire to return to their prior practices.         This satisfies the

hardship prong, and the court accordingly finds the matter ripe



                                    26
 Case 2:19-cv-00434 Document 28 Filed 11/25/20 Page 27 of 27 PageID #: 208


for consideration.


                      IV. More Definite Statement


             On September 26, 2019, the court entered a stipulated

order withdrawing defendant’s request for a more definite

statement.    Thus, the court no longer needs to discuss this

issue.


                             V.   Conclusion


             For the foregoing reasons, it is ORDERED that

defendant Patrick J. Morrisey’s motion (ECF No. 12) to dismiss

be, and it hereby is, DENIED.


             The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         ENTER:   November 25, 2020




                                    27
